Citation Nr: 1105766	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  00-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for a cardiovascular 
disorder, to include as due to undiagnosed illness.

3.  Entitlement to service connection for fatigue, including 
weight loss, leg cramps, dizziness, and joint pains, to include 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 
1960, and had active duty in the National Guard from January 3, 
1991 to June 20, 1991, with service in Southwest Asia from 
February 10, 1991 to May 29, 1991.  He also had an unverified 
period of service in the National Guard beginning in 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2009 Memorandum Decision of the U.S. Court of 
Appeals for Veterans Claims (Court).

In a December 2007 decision that addressed several other issues, 
the Board denied the claim for service connection for a skin 
disorder, to include as due to undiagnosed illness, and a claim 
for service connection for posttraumatic stress disorder (PTSD).  
The Veteran appealed the Board's decision concerning these issues 
to the Court.  In October 2009, the Court issued a Memorandum 
Decision that set aside that portion of the December 2007 Board 
decision that determined that the Veteran was not entitled to 
service connection for a skin disorder, to include as due to 
undiagnosed illness, and remanded the claim to the Board for 
further proceedings consistent with the decision.  The Board's 
denial of service connection for PTSD was affirmed.  Judgment was 
entered on November 13, 2009.

This matter also comes to the Board on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, in March 1996 and 
August 1997, which denied the claims for service connection for a 
cardiovascular disorder, to include as due to undiagnosed 
illness, and for fatigue, including weight loss, leg cramps, 
dizziness, and joint pains, to include as due to undiagnosed 
illness.  These claims were remanded by the Board in April 2010 
for additional development and to address due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met.

Additional development is needed in regards to the claim for 
service connection for a skin disorder, to include as due to 
undiagnosed illness, in light of the Court's Memorandum Decision.  
As noted above, the Court set aside that portion of the December 
2007 Board decision that determined that the Veteran was not 
entitled to service connection for a skin disorder, to include as 
due to undiagnosed illness, and remanded the claim to the Board 
for further proceedings consistent with the decision.  In the 
Memorandum Decision, the Court cited the regulation pertaining to 
establishing service connection for a Persian Gulf Veteran who 
exhibits objective indications of chronic disability resulting 
from an undiagnosed illness, namely 38 C.F.R. § 3.317, and then 
provided the definitions for "diagnosis" and "clinical 
diagnosis."  In regards to the latter, the Court indicated that 
that definition was in accord with the requirements of 38 C.F.R. 
§ 3.317.  

The Court then noted that the Board had found that the record 
contained a plethora of purported diagnoses of the Veteran's skin 
condition.  The Court cited to several VA medical records located 
in the claims folder and noted that these medical notes and 
opinions constituted a cacophony of inconsistent and even 
contradictory assessments but, nevertheless, the Board concluded 
in December 2007 that "[t]he clinical diagnoses assigned for the 
Veteran's symptoms...remove this disability from the purview of the 
'undiagnosed illness' presumptive provisions."  The Court 
indicated that the Board made no explanation or attempt to 
reconcile these widely varying medical assessments and, rather, 
seemed to assume that there must be a clinical diagnosis 
somewhere in this thicket of confusion.  The Court reported that 
it was not clear that the medical evidence contains a diagnosis, 
much less a clinical diagnosis, and indicated that there was 
nothing in the record to indicate that there were any laboratory 
findings to confirm the diagnostic impressions of the VA 
physicians or to rule out any other possible explanations.  The 
Court went on to say that so far as the record reveals, the 
Veteran had not been tested for allergies or for a fungal 
infection, which are the only suggestions of an underlying 
condition that might explain the symptoms of his skin condition.  
The Court determined that a remand was necessary for a more 
adequate statement of reasons and bases, while noting that that 
would probably require additional medical development.  

Review of the claims folder reveals that the two VA compensation 
and pension (C&P) examinations of record at the time of the 
December 2007 decision that pertained to the Veteran's skin 
disorder were both general medical examinations.  See VA C&P 
examination reports dated March 1995 and March 1997.  In light of 
the Court's Memorandum Decision, the Board finds that the Veteran 
should be afforded a specific VA C&P skin examination.  

In regards to the Veteran's remaining claims, the Board remanded 
the claims in April 2010 in pertinent part for the AMC to verify 
the dates and types of the Veteran's service in the Puerto Rico 
National Guard from the appropriate source and to obtain complete 
copies of his service treatment records, to include any clinical 
records, and service personnel records.  The Board also 
instructed the AMC to thereafter return the claims folder to the 
VA examiners who had performed the June 2009 chronic fatigue 
syndrome examination and the June 2009 heart examination (only if 
the Veteran's National Guard service was verified and any 
additional treatment records were obtained) for addendum 
opinions.  

It appears from review of the claims folder that as a result of 
the Veteran's appeal concerning the Board's December 2007 denial 
of his claim for service connection for a skin disorder, to 
include as due to undiagnosed illness, the development requested 
by the Board in regards to his claims for service connection for 
cardiovascular disorder, to include as due to undiagnosed 
illness, and for fatigue, including weight loss, leg cramps, 
dizziness, and joint pains, to include as due to undiagnosed 
illness, was not completed by the AMC.  This must be accomplished 
on remand.

The Board does note that the AMC was able to obtain the Veteran's 
treatment records from the VA Medical Center in San Juan, and the 
VA outpatient clinic in Ponce, dated since May 2006.  As the 
claims must again be remanded, treatment records from these 
facilities dated since May 2010 should also be obtained.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the 
Veteran's service in the Puerto Rico 
National Guard from the appropriate source.  
Complete copies of the Veteran's service 
treatment records, to include any clinical 
records, and service personnel records, 
should also be obtained for any National 
Guard service.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.  Document all 
efforts made in this regard.  

2.  Obtain the Veteran's treatment records 
from the VA Medical Center in San Juan, and 
the VA outpatient clinic in Ponce, dated 
since May 2010.  

3.  Thereafter, return the claims file and a 
copy of this remand to the VA examiner who 
conducted the June 2009 chronic fatigue 
syndrome examination.  The examiner should 
be asked to review the claims folder.

The examiner must provide an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) 
that the Veteran has an undiagnosed illness 
primarily manifested by signs or symptoms 
involving fatigue, weight loss, leg cramps, 
dizziness, and joint pains, as a consequence 
of his service in the Persian Gulf War.  

The examiner must also indicate whether it 
is at least as likely as not that any 
current disability manifested by fatigue, 
weight loss, leg cramps, dizziness, and 
joint pains had its onset during active 
service or is related to any in-service 
disease, event, or injury.  

If the June 2009 VA examiner is not 
available, or if the requested opinion 
cannot be given without further examination 
of the Veteran, a new VA examination should 
be scheduled.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

4.  Thereafter, and if the Veteran's 
National Guard service is verified and any 
additional treatment records are obtained, 
return the claims file and a copy of this 
remand to the VA examiner who conducted the 
June 2009 heart examination.  The examiner 
should be asked to review the claims folder.  

The examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that the Veteran's arterial 
hypertension is related to service, to 
include the period of service in the 
National Guard.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.  

If the requested opinion cannot be given 
without further examination of the Veteran, 
an appropriate VA examination should be 
scheduled.  

5.  Schedule the Veteran for a VA 
examination by a dermatologist.  The claims 
file and a copy of this remand must be 
reviewed by the examiner.  The VA examiner 
should indicate in the report if the claims 
file was reviewed.  All necessary tests 
should be conducted and all clinical 
findings reported in detail.  If no tests, 
to include laboratory findings, are 
necessary, the examiner should explain why 
not. 

The examiner should state whether or not the 
Veteran has a current skin disorder, and if 
so, identify each disorder.  For each 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) 
that the diagnosed disability had its onset 
during active service, is related to any in-
service disease, event, or injury, or is 
otherwise etiologically related to active 
service.  

If a skin disorder is not diagnosed, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) 
that the Veteran has an undiagnosed illness 
primarily manifested by signs or symptoms 
involving the skin as a consequence of his 
service in the Persian Gulf War.  

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

6.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report(s).  If the 
requested report(s) do(es) not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
response to the specific opinion(s) 
requested, the report(s) must be returned 
for corrective action.

7.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


